PAGE, Justice
(dissenting).
Under Minn.Stat. § 609.135, subd. 2(g) (2012), “a court may extend a defendant’s term of probation for up to one year if it finds ... (1) the defendant has not paid court-ordered restitution in accordance with the payment schedule” and “(2) the defendant is likely to not pay the restitution the defendant owes before the term of probation expires.” (Emphasis added.) The statute also permits the court to extend probation for “one additional year” if the defendant’s failure to pay restitution continues. Id.
The court concludes, however, that section 609.135, subdivision 2(g), “is not the only statutory source of authority to extend a defendant’s term of probation” when the defendant fails to pay court-ordered restitution. In reaching its conclusion, the court relies on language from section 609.135, subdivision la, which requires the court to “take appropriate action, including action under subdivision 2, paragraph (g),” when the defendant violates a condition of probation for failure to *306pay restitution. (Emphasis added.) The court reasons that the language “take appropriate action, including” implies that there are sources of authority to extend probation other than section 609.135, subdivision 2(g).
I believe the court is wrong. While the language mandating that the court “take appropriate action” authorizes the court to order any probation conditions permitted by law for the probation violation, with respect to the sanction of extending probation, the Legislature by way of Minn.Stat. § 609.135, subd. 2(g), has imposed specific limitations as to the length of the extension that can be imposed. That subdivision 2(g) is the only source of authority to extend probation for failure to pay restitution is supported by our canons of statutory construction. See Minn.Stat. § 645.26 (2012) (explaining that “the special provision shall prevail and shall be construed as an exception to the general provision”).
The court contends that section 609.135, subdivision 2(g), cannot be read as an exception to the district court’s general authority to extend probation under Minn. Stat. § 609.14, subd. 3 (2012), because there is not an irreconcilable conflict between the statutes. The court arrives at this conclusion by interpreting section 609.135, subdivision 2(g), as limited to extensions of probation beyond the statutory maximum. But the court’s reading of Minn.Stat. § 609.135, subd. 2(g), is flawed. The plain language of section 609.135, subdivision 2(g), dictates that all extensions of probation due to non-payment of restitution, both within and beyond the statutory maximum, must be no longer than one year.
Because section 609.135, subdivision 2(g), limits the district court’s authority to extend probation for failure to pay restitution in a manner that section 609.14, subdivision 3, does not, the statutes are in conflict with one another. Thus, I would apply our canons of statutory interpretation and conclude that section 609.135, subdivision 2(g), controls. On that basis, I would affirm the court of appeals on the ground that, on the record presented, the district court was limited to extending Barrientos’s probation for one year.
I respectfully dissent.